IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-11200

                           Summary Calendar



     UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee

                                versus

     JOSÉ JUAN TORRES,
                                              Defendant-Appellant




          Appeal from the United States District Court
               For the Northern District of Texas
                     USDC No. 4:99-CR-43-2-Y

                            August 29, 2000


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

          José Juan Torres appeals his conviction for possession

with the intent to distribute marijuana, arguing that the district

court erred in denying his motion to suppress. We reject the

Government's contention that Torres waived his argument.

     In reviewing a ruling on a motion to suppress, we review

questions of law de novo, while accepting the trial court's factual


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
findings unless they are clearly erroneous.1 After making such a

review,    we   conclude     that   the       detention    did    not   exceed   the

permissible     scope   of    the   intrusion,2       as    the    state   trooper

diligently pursued a means of investigation that was likely to

dispel his suspicions quickly, during which time it was necessary

to detain the suspect.3

     Moreover, Torres consented to extending the duration of the

stop, indicating that he did not mind if Officer Forrest inspected

the trailer. The district court's determination that Torres's

consent was voluntary was amply supported by the evidence and was

not clearly erroneous.4 The judgment of the district court is

therefore AFFIRMED.

     AFFIRMED.




     1
       See United States v. Castro, 166 F.3d 728, 731 (5th Cir.)
(en banc), cert denied, 120 S. Ct. 78 (1999).
     2
       The search in the instant case is governed by the standards
outlined in Terry v. Ohio, 392 U.S. 1 (1968).
     3
          See United States v. Sharpe, 470 U.S. 675, 680, 686-87
(1985).
     4
         See United States v. Shabazz, 993 F.2d 431, 438 (5th Cir.
1993).

                                          2